Citation Nr: 1403369	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-12 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and G.Y.



ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.  The Veteran died in December 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2010, the Board remanded the appellant's case to schedule a Travel Board hearing.  In July 2010, the appellant testified during a Travel Board hearing before the undersigned Veterans Law Judge.  Stegall v. West, 11 Vet. App. 268 (1998).  A transcript of the hearing is associated with the claims file. 

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) for accrued benefits purposes was granted by an April 2010 rating decision and is not before the Board.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, a claim for entitlement to an increased rating for PTSD was pending and the appellant filed a claim for accrued benefits within one year of the Veteran's death.   
2.  It is factually ascertainable that the Veteran's PTSD symptomatology manifested in total occupational and social impairment effective August 10, 2006, but no earlier.  


CONCLUSION OF LAW

The criteria for a rating of 100 percent for service-connected PTSD, for accrued benefits, are met effective August 10, 2006, but no earlier.  38 U.S.C.A. §§ 1155, 5100, 5103, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400(o), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A January 2007 letter satisfied the duty to notify provisions, notified the appellant of the criteria to substantiate a claim for accrued benefits, and listed the regulations pertinent to the establishment of an effective date and disability rating.   

In addition, the duty to assist has been satisfied in this case.  Prior to the Veteran's death, the claims file contained the Veteran's service treatment records, VA treatment records, VA examination reports, and a copy of a Social Security Administration (SSA) decision and evaluation.  The RO also obtained VA treatment records that were in VA's constructive possession at the time of the Veteran's death in accordance with the Board's September 2010 remand.  38 C.F.R. § 3.1000 (d)(4) (2013).  The VA treatment records from the Bay Pines VA Medical Center, to include the June 2006 records from Dr. Douglass R. Budde and in-patient treatment, are associated with the claims file.  Thus, the Board's remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board observes that the Veteran was found disabled by the SSA in 1997.  The complete SSA records were not associated with the claims file at the time of the Veteran's death.  A remand for the records is not appropriate.  A claim for accrued benefits is adjudicated based on the evidence of record at the time of the Veteran's death.  The SSA records are not considered within VA's constructive possession and, therefore, additional development is not required.  Further, the Veteran was granted SSA disability benefits in 1997, many years before his claim for an increased rating.  Therefore, the records would not be relevant to the issue on appeal.  See 38 C.F.R. § 3.159(c)(2) (VA will make as many requests are as necessary to obtain relevant records from a Federal department or agency (emphasis added)).

The Veteran was afforded a VA examination in August 2006.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination to be adequate as it was based on a review of the claims file, a mental status examination and provides the findings to evaluate the Veteran's disability in accordance with the rating criteria. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issue on appeal.  The VLJ and the appellant's representative asked the appellant questions regarding the issue on appeal and the existence of any potentially available outstanding evidence that would help substantiate the claim.  In fact, the appellant identified treatment at the Bay Pines VA Medical Center, records of which were obtained on remand.  Neither the appellant nor her representative has suggested any deficiency in the conduct of the hearing.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).
Legal Criteria - Accrued Benefits

In order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; see Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2013).  Accrued benefits include those the Veteran was entitled to at the time of death under an existing rating or based on evidence in the claims file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims folder at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, the appellant could not furnish, and VA could not develop, additional evidence that might better substantiate the claim of entitlement to accrued benefits.

The RO received the Veteran's claim for an increased rating for his service-connected PTSD on November 17, 2006.  The Veteran died in December 2006.  The claim was not finally adjudicated.  The appellant, the Veteran's surviving spouse, filed a claim for accrued benefits in January 2007, within one year of the Veteran's death.  Thus, the issue of entitlement to an increased rating in excess of 70 percent for PTSD for accrued benefits purposes is properly before the Board.   

Legal Criteria - Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The rating formula for mental disorders reads in pertinent part as follows: 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2013).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.
Analysis

The Board has reviewed all of the evidence in the claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

On November 17, 2006, the RO received the Veteran's claim for an increased rating  for his service-connected PTSD.  The general rule with respect to the effective date of an award of increased compensation is that the effective date of award shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to the rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 C.F.R. § 3.400(o)(2).  

The Veteran's PTSD was rated as 70 percent disabling from September 30, 2002.  An August 2006 rating decision assigned a temporary total rating for the Veteran's hospitalization for his PTSD from April 10, 2006 to May 31, 2006.  A 70 percent rating was assigned effective June 1, 2006.  In November 2006, the RO received a claim for an increased rating.  Thus, the Board will consider the evidence during the one-year period prior to the November 17, 2006 claim to the Veteran's date of death on December 19, 2006, exclusive of the time period during which he was assigned a temporary total rating.

The VA treatment records show that the Veteran completed a stress treatment program for his service-connected PTSD.  The Veteran participated in the in-patient treatment program from April 10, 2006 to May 26, 2006.  VA treatment records dated in June 2006 show that the Veteran reported that his mood was better and he learned coping skills from his treatment program.  The Veteran was oriented and he did not report any hallucinations or suicidal ideation.  There was no evidence of a thought disorder.  

In a November 2006 statement, the Veteran stated that his PTSD was progressively worse and he suffered from total occupational and social impairment.  He stated that his daily activities deteriorated significantly.  

The Veteran was provided a VA examination on August 10, 2006.  The VA examiner reviewed the claims file.  The Veteran reported experiencing depression and sleep impairment.  He stayed away from others and he was not working.  He reported a history of violence/assaultiveness.  He stated that he fought with a man after being cut off on the road.  The Veteran reported that he was unemployed for ten to twenty years.  He had a back injury on the job and stopped working as a truck driver.  He was on Social Security disability because of his back, PTSD, and depression.  The examiner listed a GAF score of 45.  The examiner noted that the Veteran was obsessively clean (showering to excess), had marital conflicts, few hobbies, social isolation, and had a recent physical fight.  Again, it was noted that he stopped working due to mood and back issues.  The examiner stated that the Veteran was volatile with a recent violent outburst that put him and others' safety at risk.  The Veteran's prognosis for improvement was poor.  The examiner opined that there was total occupational and social impairment due to PTSD signs and symptoms.  The examiner stated that the examples included violent episodes, inability to tolerate stress/handle people, poor sleep, distrust of others, motivation levels, and limited concentration.  The examiner stated that she could "not see how he could maintain work."  He was socially isolated and inactive.  

In light of the above, the Board finds that the Veteran's PTSD symptomatology manifested in total occupational and social impairment effective August 10, 2006.  38 C.F.R. § 3.400(o)(2).  The August 2006 VA examiner opined that the Veteran's PTSD manifested in total occupational and social impairment and provided reasoning as to why the opinion was provided.  As noted previously, it is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Therefore, in resolving the benefit-of-the-doubt in favor of the claimant, the Board finds that it is factually ascertainable that the Veteran's PTSD approximated the criteria for a 100 percent rating, effective August 10, 2006.  See 38 C.F.R. §§ 3.102, 4.3, 4.7; see also Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

However, a rating in excess of 70 percent is not warranted prior to August 10, 2006.  For the period on appeal prior to August 10, 2006 (exclusive of the temporary total rating), the record does not reflect that it was factually ascertainable that the Veteran's PTSD manifested in total occupational and social impairment.  The evidence does not show that the Veteran's PTSD manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The June 2006 VA treatment record shows that the Veteran's mood was better and he was oriented.  There was no evidence of a thought disorder and no hallucinations or delusions.  There were no suicidal ideas.  The Board acknowledges that the August 2006 VA examiner stated that the Veteran was in a fight after his treatment program ended in May 2006.  However, this statement is too general to find that it was factually ascertainable that the Veteran's PTSD manifested in total occupational and social impairment at a particular date prior to August 10, 2006.  

The Board recognizes the Veteran's November 2006 statement that he suffered from total occupational and social impairment.  However, the Board assigns more probative weight to that of the medical evidence regarding his reported PTSD symptoms and objective findings than his own general statements that he had total occupational and social impairment.  Moreover, the Board is granting a 100 percent for total occupational and social impairment from August 10, 2006-prior to the Veteran's statement.

The appellant has also testified and provided argument related to the Veteran's PTSD symptoms that existed prior to his death.  She testified, in part, that the Veteran had suicidal thoughts, rage, and hallucinations.  However, a claim for accrued benefits is based on the evidence of record at the time of the Veteran's death.  The appellant's statements received after the Veteran's death regarding witnessed symptomatology cannot be used when adjudicating the claim for accrued benefits.  The appellant also argued that the Veteran was always rated with a GAF score of 45 prior to his death and that score warrants a 100 percent rating.  However, a GAF score is only one component of a Veteran's disability picture.  The Board finds that the Veteran's symptomatology did not warrant a rating in excess of 70 percent prior to August 10, 2006.  The appellant also stated that the Veteran was rated as totally disabled by the SSA and, therefore, he should have been rated as 100 percent for his PTSD.  However, SSA decisions are based on laws and regulations distinct from that of VA.  For example, SSA decisions regarding whether the veteran is "disabled," although relevant, are not controlling for VA determinations because the two agencies use different definitions of "disabled."  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994) (SSA determinations regarding unemployability are not controlling for VA determinations).  Thus, the SSA decision and evaluation do not support the assignment of a 100 percent rating in accordance with VA's rating criteria.  Finally, the appellant submitted decisions by the Board regarding grants of 100 percent ratings for PTSD and private medical evidence and opinions dated after the Veteran's death.  Again, this evidence was received after the Veteran's death and will not be considered in the adjudication of a claim for accrued benefits.  38 C.F.R. § 3.1000 (d)(4) (2013).  

To the extent that the claim has been denied, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  Staged ratings, other than that created by the Board in this decision, are not appropriate.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

The Board has also considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD was inadequate prior to August 10, 2006.  The criteria allow a higher level of disability, but the Veteran's disability does not meet the criteria.  The Veteran's disability was not exceptional or unusual to render the schedular criteria inadequate.  There was a period of hospitalization, but the record does not reflect frequent periods of hospitalization.  The Veteran reported that he stopped working in 1997 due to his psychiatric symptoms and his back.  Prior to August 10, 2006, the evidence does not reflect a marked interference with employment so as to render the schedular rating inadequate.  The 70 percent rating accounts of occupational and social impairment with deficiencies in most areas.  See 38 C.F.R. § 4.130.  Therefore, referral for extra-schedular consideration is not warranted.



ORDER

Entitlement to a 100 percent rating for PTSD, for accrued benefits purposes, is granted, effective August 10, 2006, but no earlier, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


